 

Exhibit 10.1

 

FIFTH AMENDMENT TO
CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (hereinafter called this “Amendment”)
is dated as of June 14, 2018, by and among RING ENERGY INC., a Nevada
corporation (the “Borrower”), each of the Lenders which is signatory hereto, and
SUNTRUST BANK, as Administrative Agent for the Lenders (in such capacity,
together with its successors in such capacity “Administrative Agent”) and as
Issuing Bank under the Credit Agreement referred to below.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of July 1, 2014, as amended by that certain
First Amendment to Credit Agreement, dated as of June 26, 2015, that certain
Second Amendment to Credit Agreement dated as of July 24, 2015, that certain
Third Amendment to Credit Agreement dated as of May 18, 2016, and that certain
Fourth Amendment to Credit Agreement dated as of May 24, 2017 (as amended by
this Amendment and as further amended, modified or restated from time to time,
the “Credit Agreement”), whereby upon the terms and conditions therein stated
the Lenders have agreed to make certain loans to the Borrower upon the terms and
conditions set forth therein;

 

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below; and

 

WHEREAS, subject to the terms and conditions hereof, the Lenders are willing to
agree to the amendments to the Credit Agreement as set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:

 

SECTION 1.      Definitions. Unless otherwise defined in this Amendment, each
capitalized term used herein but not otherwise defined herein has the meaning
given such term in the Credit Agreement. The interpretive provisions set forth
in Sections 1.2, 1.3 and 1.4 of the Credit Agreement shall apply to this
Amendment.

 

SECTION 2.      Amendments to Credit Agreement. Effective on the Amendment
Effective Date, Schedule II to the Credit Agreement is hereby replaced with
Schedule II attached hereto.

 

SECTION 3.      Borrowing Base. Effective on the Amendment Effective Date, the
Borrowing Base is increased to $175,000,000 until the next redetermination or
adjustment thereof pursuant to the Credit Agreement. The Borrowing Base
redetermination provided for by this Amendment is the Scheduled Redetermination
for May 1, 2018.

 

SECTION 4.      Reallocation of Maximum Credit Amount. Effective on the
Amendment Effective Date, the Administrative Agent, the Borrower, the Lenders
and Issuing Bank consent to the following: (i) the reallocation of the Maximum
Loan Amounts so that each Lender’s Maximum Loan Amount and Pro Rata Share is as
set forth on Schedule II attached hereto, and (ii) the reallocation of the
participations in Letters of Credit in accordance with each Lender’s Pro Rata
Share as set forth on Schedule II attached hereto. On the Amendment Effective
Date after giving effect to such reallocation of the Maximum Loan Amounts, the
Maximum Loan Amount and Pro Rata Share of each Lender shall be as set forth on
Schedule II attached hereto. The reallocation of the Maximum Loan Amounts among
the Lenders shall be deemed to have been consummated on the Amendment Effective
Date pursuant to the terms of the Assignment and Acceptance attached as
Exhibit A to the Credit Agreement as if the Lenders had executed an Assignment
and Acceptance with respect to such reallocation. The Administrative Agent
hereby waives the $3,500.00 processing fee set forth in Section 10.4(b)(iv)(B)
of the Credit Agreement with respect to the assignments and reallocations
contemplated by this Section 4.

 



 

 

 

SECTION 5.      Conditions of Effectiveness.

 

(a)       This Amendment shall become effective as of the date (the “Amendment
Effective Date”) that each of the following conditions precedent shall have been
satisfied:

 

(1)       The Administrative Agent shall have received (which may be by
electronic transmission), in form and substance satisfactory to the
Administrative Agent, a counterpart of this Amendment which shall have been
executed by the Administrative Agent, the Issuing Bank, the Lenders and the
Borrower (which may be by PDF transmission);

 

(2)       Each of the representations and warranties set forth in Section 6 of
this Amendment shall be true and correct;

 

(3)       Since December 31, 2017, there has been no event or condition that has
had or could reasonably be expected to have a Material Adverse Effect; and

 

(4)       Borrower shall have paid all fees and expenses due to the Lenders and
the Administrative Agent (including, but not limited to, reasonable attorneys’
fees of counsel to the Administrative Agent).

 

(b)       Without limiting the generality of the provisions of Sections 3.1 and
3.2 of the Credit Agreement, for purposes of determining compliance with the
conditions specified in Section 3(a), each Lender that has signed this Amendment
(and its permitted successors and assigns) shall be deemed to have consented to,
approved or accepted, or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto.

 

(c)       The Administrative Agent shall notify the Borrower and the Lenders of
the Amendment Effective Date.

 

SECTION 6.      Representations and Warranties. The Borrower represents and
warrants to Administrative Agent and the Lenders, with full knowledge that such
Persons are relying on the following representations and warranties in executing
this Amendment, as follows:

 

(a)       It has the organizational power and authority to execute, deliver and
perform this Amendment, and all organizational action on the part of it
requisite for the due execution, delivery and performance of this Amendment has
been duly and effectively taken.

 

(b)       The Credit Agreement, as amended by this Amendment, the Loan Documents
and each and every other document executed and delivered to the Administrative
Agent and the Lenders in connection with this Amendment to which it is a party
constitute the legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

 



 

 

 

(c)       This Amendment does not and will not violate any provisions of any of
the articles or certificate of incorporation, bylaws, and other organizational
and governing documents of the Borrower.

 

(d)       No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Amendment.

 

(e)       Before and after giving effect to this Amendment, the representations
and warranties of the Borrower contained in Article IV of the Credit Agreement
or in any other Loan Document are true and correct in all material respects
(other than those representations and warranties that are expressly qualified by
a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects).

 

(f)       Before and after giving effect to this Amendment, no Default, Event of
Default or Borrowing Base Deficiency exists.

 

(g)       Since December 31, 2017, there has been no event or circumstance which
has had or could reasonably be expected to have a Material Adverse Effect.

 

(h)       As of the Amendment Effective Date, notwithstanding any provision in
any Collateral Document to the contrary, no Building (as defined in the
applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as defined
in the applicable Flood Insurance Regulation) included in the definition of
“Mortgaged Property” or “collateral” or similar definition in any Collateral
Document and no Building or Manufactured (Mobile) Home is encumbered by any
Collateral Document. As used in this paragraph, “Building” means any Building or
Manufactured (Mobile) Home, in each case as defined in the applicable Flood
Insurance Regulations); and “Flood Insurance Regulations” means (I) the National
Flood Insurance Act of 1968 as now or hereafter in effect or any successor
statute thereto, (II) the Flood Disaster Protection Act of 1973 as now or
hereafter in effect or any successor statute thereto, (III) the National Flood
Insurance Reform Act of 1994 (amending 42 USC § 4001, et seq.), as the same may
be amended or recodified from time to time, and (IV) the Flood Insurance Reform
Act of 2004 and any regulations promulgated thereunder.

 

SECTION 7.      Miscellaneous.

 

(a)       Reference to the Credit Agreement. Upon the effectiveness hereof, on
and after the date hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, shall mean
and be a reference to the Credit Agreement as amended hereby.

 

(b)       Effect on the Credit Agreement; Ratification. Except as specifically
amended by this Amendment, the Credit Agreement shall remain in full force and
effect and is hereby ratified and confirmed. By its acceptance hereof, the
Borrower hereby ratifies and confirms each Loan Document to which it is a party
in all respects, after giving effect to the amendments set forth herein.

 

(c)       Extent of Amendments. Except as otherwise expressly provided herein,
the Credit Agreement and the other Loan Documents are not amended, modified or
affected by this Amendment. The Borrower hereby ratifies and confirms that (i)
except as expressly amended hereby, all of the terms, conditions, covenants,
representations, warranties and all other provisions of the Credit Agreement
remain in full force and effect, (ii) each of the other Loan Documents are and
remain in full force and effect in accordance with their respective terms, and
(iii) the Collateral and the Liens on the Collateral securing the Obligations
are unimpaired by this Amendment and remain in full force and effect.

 



 

 

 

(d)       Loan Documents. The Loan Documents, as such may be amended in
accordance herewith, are and remain legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their respective terms. This
Amendment is a Loan Document.

 

(e)       Claims. As additional consideration to the execution, delivery, and
performance of this Amendment by the parties hereto and to induce Administrative
Agent and Lenders to enter into this Amendment, the Borrower represents and
warrants that, as of the date hereof, it does not know of any defenses,
counterclaims or rights of setoff to the payment of any Obligations of the
Borrower to Administrative Agent, Issuing Bank or any Lender.

 

(f)       Execution and Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or pdf shall be equally as effective as delivery of a manually executed
counterpart.

 

(g)       Governing Law. This Amendment and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Amendment and the transactions contemplated hereby
and thereby shall be construed in accordance with and be governed by the law
(without giving effect to the conflict of law principles thereof) of the State
of Texas.

 

(h)       Headings. Section headings in this Amendment are included herein for
convenience and reference only and shall not constitute a part of this Amendment
for any other purpose.

 

SECTION 8.      NO ORAL AGREEMENTS. THE RIGHTS AND OBLIGATIONS OF EACH OF THE
PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN
AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
SUCH PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS. THIS AMENDMENT AND
THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED BY THE BORROWER, ADMINISTRATIVE AGENT,
ISSUING BANK AND/OR LENDERS REPRESENT THE FINAL AGREEMENT BETWEEN SUCH PARTIES,
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BY SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
SUCH PARTIES.

 

SECTION 9.      No Waiver. The Borrower hereby agrees that no Event of Default
and no Default has been waived or remedied by the execution of this Amendment by
the Administrative Agent or any Lender. Nothing contained in this Amendment nor
any past indulgence by the Administrative Agent, Issuing Bank or any Lender, nor
any other action or inaction on behalf of the Administrative Agent, Issuing Bank
or any Lender, (i) shall constitute or be deemed to constitute a waiver of any
Defaults or Events of Default which may exist under the Credit Agreement or the
other Loan Documents, or (ii) shall constitute or be deemed to constitute an
election of remedies by the Administrative Agent, Issuing Bank or any Lender, or
a waiver of any of the rights or remedies of the Administrative Agent, Issuing
Bank or any Lender provided in the Credit Agreement, the other Loan Documents,
or otherwise afforded at law or in equity.

 

Signatures Pages Follow

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 



  RING ENERGY, INC.,     as Borrower                 By:  /s/ William R.
Broaddrick       Name: William R. Broaddrick
Title: CFO

 

Signature Page to Fifth Amendment to Credit Agreement
Ring Energy, Inc.

 

 



  SUNTRUST BANK,     as Administrative Agent, as Issuing Bank and as a Lender  
              By:  /s/ Benjamin L. Brown       Name: Benjamin L. Brown
Title: Director

 

Signature Page to Fifth Amendment to Credit Agreement
Ring Energy, Inc.

 

 



  COMPASS BANK,     as a Lender                 By:  /s/ Gabriela Azcarate      
Name: Gabriela Azcarate
Title: Vice President

 

Signature Page to Fifth Amendment to Credit Agreement
Ring Energy, Inc.

 



 



 

  IBERIABANK,     as a Lender                 By:  /s/ Moni Collins       Name:
Moni Collins
Title: Senior Vice President, Energy Lending

 

Signature Page to Fifth Amendment to Credit Agreement
Ring Energy, Inc.

 

 



 

  CROSSFIRST BANK,     as a Lender                 By:  /s/ Chris Cardoni      
Name: Chris Cardoni
Title: President

 

Signature Page to Fifth Amendment to Credit Agreement
Ring Energy, Inc.

 



 

 

  Bank Midwest, a division of NBH Bank,     as a Lender                 By:  /s/
Sarah E. Burchett       Name: Sarah E. Burchett
Title: Managing Director

 

Signature Page to Fifth Amendment to Credit Agreement
Ring Energy, Inc.

 

 

  CADENCE BANK,     as a Lender                 By:  /s/ Kyle Gruen       Name:
Kyle Gruen
Title: AVP



 

Signature Page to Fifth Amendment to Credit Agreement
Ring Energy, Inc.

 

 

SCHEDULE II

 

Maximum Loan Amounts

 

Lender Pro Rata
Share Pro Rata Share of
Borrowing Base Maximum
Loan Amount SunTrust Bank 40.000000% $70,000,000.00 $200,000,000.00 Compass Bank
20.000000% $35,000,000.00 $100,000,000.00 IBERIABANK 17.142857% $30,000,000.00
$85,714,285.71 CrossFirst Bank 9.142857% $16,000,000.00 $45,714,285.71 NBH Bank
6.857143% $12,000,000.00 $34,285,714.29 Cadence Bank 6.857143% $12,000,000.00
$34,285,714.29 TOTAL 100.000000% $175,000,000.00 $500,000,000.00

 

Schedule II

 

 